Citation Nr: 0516809	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to December 1971.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2004, the 
veteran testified before a Decision Review Officer (DRO) and 
a transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
At his March 2004 DRO hearing, the veteran testified that he 
began receiving treatment with a private chiropractor (that 
included x-rays) for his low back disorder as early as 1975.  
He also indicated that he was treated at a private clinic in 
Dallas in 1983 (when a CT scan was done).  However, these 
treatment records have not been associated with the claims 
file.  As they may have bearing on the veteran's claim, they 
must be secured.  Furthermore, the veteran apparently 
receives treatment for his back at the Dallas VA Medical 
Center (VAMC); however, the most recent record in the claims 
file from this facility is dated in February 2002.  VA 
treatment records are constructively of record (and also may 
have bearing on the claim); hence, they must be secured.  

It appears that the veteran was awarded Social Security 
Administration (SSA) disability benefits.  The medical 
records considered in conjunction with that award have not 
been secured for the record.  If such records include any 
that contain information pertinent to the veteran's claim 
(such as records showing continuity of the low back 
disability or comment on the etiology of the disability), VA 
is obliged to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  
The veteran claims that he originally injured his back in 
service, that his back problems progressed since service; and 
that his current back problems are related to injuries in 
service, and should be service connected.  As the veteran's 
service medical records reflect that he did, in fact, sustain 
a back injury in service, and as postservice records may 
reflect some postservice continuity of treatment for back 
problems, there is at least a suggestion that the veteran's 
current back disability may be related to events in service.  
Therefore, a VA examination is indicated.   

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all sources of treatment he 
received (and where he was evaluated) 
for low back disability since his 
discharge from service.  The RO should 
obtain copies of all treatment records 
(those not yet secured) from the 
identified sources, specifically 
including any records from the 
veteran's private chiropractor, from 
the clinic in Dallas, and from the 
Dallas VAMC.

2.  The RO should ask the veteran if his 
award of SSA disability benefits was 
based, at least in part, on his back 
disability and, if so, whether the 
records considered in the adjudication of 
his SSA claim contain any information 
regarding the etiology of the low back 
disability.  If he responds in the 
affirmative (or is unaware what records 
SSA considered), the RO should obtain 
from SSA copies of the medical records 
considered in their adjudication of the 
veteran's claim. 

3.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to ascertain the nature and likely 
etiology of his low back disorder.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should specify 
the diagnosis for the veteran's low back 
disability, and opine whether at least as 
likely as not such disability is related 
to his back injury in service.  The 
examiner should explain the rationale for 
any opinion given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


